Citation Nr: 1455872	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-37 115	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for residuals of a stroke.

2.  Entitlement to an extension of a temporary total evaluation for treatment of service-connected stroke requiring convalescence under the provisions of 38 C.F.R § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran requested a hearing before a Veterans Law Judge at the RO in his September 2010 VA Form 9.  However, he cancelled that request in a July 2014 statement.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a July 2014 statement submitted by the Veteran, he withdrew the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


